Response to Amendment
This action is responsive to the Amendment filed on 11/24/2020.  
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 31-33, 37-44, 46-53 are pending in the case.  Claims 31 and 50 are independent claims. Claims 1-30, 34-36, 45 has been canceled.

Priority
This application is a 371 of international application PCT/IB2011/052259 filed on 05/24/2011. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-32, 37, 40-41, 44, 48-53 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Crockett et al. US 20120063614 A1, (hereinafter Crockett) in view of Gibson et al. US 6490359 B1, (hereinafter Gibson) in view of Park et al. US 20100020027 A1, (hereinafter Park).

As to independent claim 31, Crockett teaches:
An apparatus comprising:
an electronic display configured to display a user interface for an audio equalizer (See Figs. 7, 8, and 9 which illustrates a 2D-based graphical audio equalizer; paragraph [0016-0018]), the user interface comprising a plurality of predefined regions (See Fig. 8 where the 2D Cartesian plane shows 4 predefined regions corresponding to 4 preset spectral profiles EQ1(b), EQ2(b), EQ3(b), and EQ4(b) as explained in paragraph [0136]. [0131] also explains that the preset profiles for example EQsub1 is a preset that boots only low frequencies while EQsub2 could boost middle frequencies; the Examiner notes this disclosure is very similar to Applicant’s specification published paragraphs [0070]-[0071]), the plurality of predefined regions arranged to form a selection plane and each predefined region of the plurality of predefined regions is associated with a category of audio equalization (See Fig. 8 with paragraph [0136], the figure shows the 2D Cartesian plane having 4 predefined regions each associated with one of the 4 spectral profiles [i.e., categories of audio equalization], one of these predefined regions can be selected to meet the claim limitation), wherein each of the categories of audio equalization defines respective audio outputs in which an amplitude of one or more frequency components of a respective frequency bandwidth are predefined (See Fig. 8 where the Cartesian plane's XY axes are labeled with number ranges [i.e., predefined sub-regions] which indicate a measure of how similar the resultant EQ will be to one of the four spectral profiles [i.e., predefined sub-regions that define respective audio outputs in which the amplitude of one or more frequency bandwidths are predefined]. See paragraph [0139] which describes the formula on what the outputted audio signal EQb is based on. The paragraph mentions that if the input position is X,Y = -1, -1 (i.e., subregion is the bottom left corner of Fig. 8), then EQb will take on the exact audio characteristics as predefined spectral profile EQsub1b.), the each predefined region of the plurality of predefined regions comprises a plurality of predefined sub-regions (See Fig. 9 with [0137]-[0142], the paragraphs all mention “XY coordinates” because the graphical equalizer of Fig. 9 is a Cartesian plane, where for example the top left quadrant EQ3b is a predefined region, while the other 3 predefined regions are EQ1b, EQ2b, and EQ4b. Within each of these predefined regions are coordinate pairs (X, Y) as mentioned by the paragraphs. Each discrete coordinate pair defines a sub-region within each predefined region. Thus (0.1, 01.), (0.2, 0.2), etc, are sub regions, although it is not explicitly stated by Crockett what increment the X and Y axes use, only that (1,1) (-1, 1), (1, -1), (-1, -1) is the max value) defining respective audio outputs configured to achieve equalization patterns associated with the respective category of audio equalization (See Fig. 9 with [0137]-[0142], the coordinate pairs [i.e., subregions] are a subset of a quadrant [i.e., predefined region], hence subregions also help define equalization patterns for an audio output);
one or more processors configured to detect the position of a user input within the plurality of predefined regions relative to a reference point (See Fig. 8 with paragraph [0138], the figure illustrates a user touch position within the 2D Cartesian plane and the paragraph explains that the 2d Cartesian plane contains “…overlaid X-Y coordinate axes that are used to translate the user input position to X-Y values that are used to compute EQ[b].”. The figure illustrates the overlaid X-Y coordinate axes that have an origin position [i.e., reference point] of XY coordinates 0,0) and control i) the amplitude of the one or more frequency components of the respective frequency bandwidth (First see Fig. 8 with paragraph [0139] which mentions an equation where EQ [i.e., equalization] is equal to the weighted arithmetic mean of the 4 preset spectral profiles. Then see Figs. 2A-2B, Fig. 2B with paragraphs [0103]-[0104] mention a Gain Solver 237 that takes into account the Target EQ (i.e., determined from user touch of Fig. 8) and then generates "gains per band" so that gains in amplitude for certain specific frequency band is applied to the input audio signal 201 to achieve the modified audio signal 245 [i.e., user input for controlling the amplitude of one or more frequency bands]) based on the detected position within the plurality of predefined regions relative to the reference point to produce an audio output having audio characteristics associated with the category of audio equalization (See Fig. 8 with paragraph [0139] which mentions an equation where EQ is equal to the weighted arithmetic mean of the 4 preset spectral profiles; the individual weights in the equation depends upon the XY coordinate of the user input as further explained in the paragraph when it mentions " EQ[b]=EQ.sub.1[b] for X,Y=-1,-1". Thus, the closer the user’s input position is to one of the 4 corners each representing one of the 4 spectral profiles in the figure, the more similar the spectral profile of an inputted audio signal will be to a particular preset spectral profile [i.e., produce an audio output having audio characteristics of an EQ category]. See also paragraphs [0139]-[0142]); and
the one or more processors are further configured to detect the position of the user input within a predefined sub-region of the plurality of predefined sub-regions and produce the audio output of the controlled audio signal having the audio characteristics associated with the category of audio equalization defined by the position of the user input within the predefined sub-region of the predefined region (See [0138] – “FIG. 8 shows the two-dimensional control element of FIG. 7 with overlaid X-Y coordinate axes that are used to translate the user input position to X-Y values that are used to compute EQ[b].”,  in other words detect the user input and translate it to an XY value pair (i.e., sub-region) and interpolate to produce the audio equalization output for that translated XY value pair). 
Crockett teaches multiple predefined regions where each region is associated with a particular category of audio equalization as cited above, but Crockett does not teach the ability to control the amplitude of one or more frequency bandwidths AND an absolute amplitude of an audio signal, in other words Crockett does not teach: control an amplitude of one or more frequency bandwidths AND an absolute amplitude of an audio signal based on the detected position of the user input within the one or more predefined regions relative to the reference point to produce an audio output of the controlled audio signal having audio characteristics AND an output of volume that increases or decreases according to the position of the user input with respect to the reference point.
Gibson, in the same field of endeavor of graphical equalizers, teaches: One or more processors configured to detect a position of a user input within the one or more predefined regions relative to a reference point (First see Fig. 3 with Col. 5 lines 58-65, windows for equalization and mixer, thus is same field of endeavor. See Fig. 3 Modify 110, Col. 6 lines 1-17 – “The visual images may then be manipulated and/or modified by the user in step 110, i.e., the visual characteristics of the visual images are altered, thereby causing corresponding changes to the audio signal in accord with the correlation scheme in step 106”, thus user input is apparent. See Fig. 5 with Col. 6 lines 17-33 which describes a 3d plane where “A set of axes 218 is shown in FIG. 5 for convenient reference, wherein the x-axis runs left to right, the y-axis runs top to bottom, and the z-axis runs front to back, and manipulation of the visual images may be made with reference to a standard coordinate system, such as provided by axes 218.”, in other words the 3d plane is configured to function as a coordinate system with x, y, z, axis and origin reference point and detecting position of user input) and control an amplitude of one or more frequency bandwidths and an absolute amplitude of an audio signal based on the detected position of the user input within the one or more predefined regions relative to the reference point (See Figs. 4-6 with Col. 6 lines 58-67 and Col. 7 lines 1-27, the figures illustrate a 3d plane where spheres are manipulated by the user for adjusting parameters of an audio signal, and the cited paragraphs says that movement of the sphere along the y-axis controls frequency while movement along the z-axis controls volume; then see Col. 7 lines 28-42 which mentions that movement/adjustment of the spheres in both the y-direction and z-direction affects both frequency and volume, thus this teaches a single user input that controls both frequency and volume (i.e., absolute amplitude)) to produce an audio output of the controlled audio signal and an output of volume that increases or decreases according to the position of the user input with respect to the reference point (See Fig. 15 with Col. 10 lines 30-50, the user interacts with the EQ window to adjust frequency and volume along respective axis).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the graphical audio equalizer comprising a 2D plane (Fig. 8) where user input position along the x and y axis affects the frequency response of an audio signal as taught by Crockett to include a z-axis for forming a 3d plane where user input position along both the y and z axis affects both the (See Gibson Col. 2 lines 8-20), in other words for an intuitive graphical equalizer interface.
	Crockett teaches the respective categories of audio equalization, and the plurality of predefined regions, but Crockett as modified does not teach: wherein the plurality of predefined regions and the plurality of sub-regions are arranged such that audio characteristics associated with the respective categories of audio equalization vary incrementally from one predefined region to another predefined region and from one predefined sub-region to another predefined sub-region.
Park teaches: wherein the plurality of sub-regions are arranged such that audio characteristics vary incrementally from one predefined sub-region to another predefined sub-region (See Fig. 5A with [0031] and [0037] which both mention incremental up/down of a particular control function parameter such as volume. And as shown in Fig. 5A and described in [0038], a pair of coordinates make up a gui area.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the graphical audio equalizer comprising a 2D plane (Fig. 8) having 4 predefined regions/quadrants as taught by Crockett to include a method of incremental variation based on pairs of coordinates as taught by Park; since sub regions are a part of the predefined regions, the modification would result in moving from one predefined region to another will exhibit an incremental change in audio characteristics. Motivation to do so would be for avoiding repetition touches for acquiring a desired parameter value (See Park [0004]).

claim 32, Crockett as modified teaches all the limitations of claim 31 as cited above.
Crockett further teaches: wherein the user interface is configured such that the audio characteristics of the audio output vary in a continuous manner as the detected position is continuously varied (See Fig. 8 with paragraph [0138], the paragraph mentions “overlaid X-Y coordinate axes”, which as understood in mathematics, is a Cartesian plane where X and Y values can be decimals and not limited to just whole numbers. Thus varying the XY coordinates of the detected user input position involves decimals hence it is being varied in a continuous manner).

As to dependent claim 37, Crockett as modified teaches all the limitations of claim 31 as cited above.
Crockett further teaches: wherein the user interface comprises a position indicator for indicating the detected position (See Fig. 8 with paragraph [0134] – “Further embodiments of the invention include a control interface that includes a two dimensional control element configured to accept a user indication of a location on an area defining the two-dimensional control element. Examples of a control interface with a two dimensional control element include a touchpad used to control the cursor found on most computer laptops…”).

As to dependent claim 40, Crockett as modified teaches all the limitations of claim 37 as cited above.
Crockett further teaches: wherein the position indicator is configured to be positioned on the selection plane to enable control of the audio output (See Fig. 8 Cartesian plane [i.e., selection plane] containing touch position indicator).

claim 41, Crockett as modified teaches all the limitations of claim 40 as cited above.
Crockett further teaches: wherein the apparatus is configured to detect the selection plane, and control the audio output based on the detected selection plane (See Fig. 8 with paragraph [0136]).

As to dependent claim 44, Crockett as modified teaches all the limitations of claim 31 as cited above.
Crockett further teaches: wherein the predefined region comprises an audio indicator for indicating the associated category of audio equalization (See Fig. 7 where the 4 corners of the screen is labeled with one of the 4 preset spectral profiles).

As to dependent claim 48, Crockett as modified teaches all the limitations of claim 31 as cited above.
Crockett further teaches: wherein the apparatus is configured to enable a user of the apparatus to vary one or more of the following: the number of frequency bandwidths, the amplitudes of the relative frequency bandwidths (See Fig. 8 where the position of the touch input will affect the resulting EQ, and as understood in the art the EQ affects the amplitudes of the frequency bandwidths).

As to dependent claim 49, Crockett as modified teaches all the limitations of claim 31 as cited above.
Crockett further teaches: wherein the apparatus is a touch-user interface (see Fig. 8), a mouse interface, or a wand interface.

As to independent claim 50, it is rejected under similar rationale as claim 31 as cited above.

As to dependent claim 51, Crockett as modified teaches all the limitations of claim 50 as cited above.
Crockett further teaches: wherein the user interface is configured such that the audio characteristics of the audio output vary in a continuous manner as the detected position is continuously varied (See Fig. 8 which shows a Cartesian plane which is understood in the art to include decimals as part of its XY coordinates, thus varying the XY coordinates of the touch input position would be in a continuous manner).

As to dependent claim 52, Crockett as modified teaches all the limitations of claim 31 as cited above.
Crockett further teaches: wherein the apparatus is configured to detect at least one of a size or a shape of the selection plane, and control an amplitude of the audio output based on the detected at least one of the size or the shape of the selection plane (See Figs. 7-8 with paragraphs [0016]-[0017], [0134]-[0141], the figures show a rectangular 2D Cartesian plane [i.e., apparatus detects shape of the selection plane] which the system of Crockett utilizes to control the amplitude one or more frequency bands of the audio signal to conform with the user-selected blend of spectral profiles EQ1b, EQ2b, EQ3b, and EQ4b).

As to dependent claim 53, Crockett as modified teaches all the limitations of claim 31 as cited above.
Crockett further teaches: wherein the user input is a single user input causing control over the amplitude of the one or more frequency bandwidths and the absolute amplitude of the audio signal (See paragraph [0072] with [0136], paragraph [0072] mentions “…and/or one or more two dimensional controls such as a touch pad configured to accept a user indication of a location on the touch pad.”, in other words it is a single touch indication [i.e., single user input]. See paragraph [0136] which uses this same touch pad for the embodiments of figs. 7-8).


Claims 33, 38 are rejected under 35 U.S.C. § 103(a) as being unpatentable Crockett et al. US 20120063614 A1, (hereinafter Crockett) in view of Gibson et al. US 6490359 B1, (hereinafter Gibson) in view of Park et al. US 20100020027 A1, (hereinafter Park) in view of Toh et al. US 20110246886 A1, (hereinafter Toh).

As to dependent claim 33, Crockett as modified teaches all the limitations of claim 31 as cited above.
Crockett as modified does not teach: wherein the user interface is configured such that the audio characteristics of the audio output vary in a discrete stepwise manner as the detected position is continuously varied.
Toh teaches: wherein the user interface is configured such that the audio characteristics of the audio output vary in a discrete stepwise manner as the detected position is continuously varied (See Figs. 3-4 which illustrates that as the user continuously vary the position of his/her finger left or right, the audio output varies in a discrete stepwise manner as evidenced by the lit-up circle indicators).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the audio equalizer taught by Crockett to include UI controls that allow a user to adjust an audio output in a discrete stepwise manner as taught by Toh; the modification would involve modifying the Cartesian plane of Crockett to only work with whole numbers on its XY axes. Motivation to do so would be for a more simplified and efficient graphical audio equalizer that only deals with whole numbers instead of decimals.

As to dependent claim 38, Crockett as modified teaches all the limitations of claim 31 as cited above.
Crockett as modified does not teach: wherein the user interface comprises a position indicator for indicating the current volume setting for the audio output.
Toh teaches: wherein the user interface comprises a position indicator for indicating the current volume setting for the audio output (See Fig. 2 which shows the touch sensitive panel 22 contains a plurality of circles that get shaded from left to right to the last circle touched by the user’s finger 40. The last circle shaded indicates the current volume setting for the audio output as explained in paragraph [0045]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the audio equalizer taught by Crockett to include a position indicator for indicating the current volume setting for the audio output as taught by Toh; the modification would involve adding a separate position indicator to Crockett for adjusting the overall volume of the audio signal. Motivation to do so would be for “intuitive control” (see Toh paragraph [0006]).

Claim 39 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Crockett et al. US 20120063614 A1, (hereinafter Crockett) in view of Gibson et al. US 6490359 B1, (hereinafter Gibson) in view of Park et al. US 20100020027 A1, (hereinafter Park) in view of Toh et al. US 20110246886 A1, (hereinafter Toh) in view of Locke US 20120151394 A1, (hereinafter Locke).

As to dependent claim 39, Crockett as modified teaches all the limitations of claim 38 as cited above.

Locke teaches: wherein the apparatus is configured to detect at least one of the size and shape of the position indicator, and control the audio output based on the detected at least one of the size and shape of the position indicator (See Abstract for brief overview which mentions a method of receiving user inputs that change position, size, or orientation of an icon which results in the changing of the state of a controlled device such as a portable music player. Now see ¶ [0052]- ¶ [0054] which mentions changing the size of an ellipse affects a third and fourth operational parameter of a digital signal processor 28; Then see the table under ¶ [0058], the table shows that changing the width and height of the ellipse affects the stereo width and the audio compression of an audio signal. See also fig. 5 which illustrates the ellipse icon, and it serves as a position indicator).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the audio equalizer taught by Crockett to include methods of controlling an audio output based on user manipulation of an icon’s size as taught by Locke so that the GUI for the audio equalizer of Crockett can adjust amplitude for a frequency bandwidth by increasing size of an icon instead of positioning a touch input indicator. Motivation to do so would be for “It would be desirable to be able to control more parameters of a controlled device” (See Locke: ¶ [0006]). Another motivation to do so would be for simple substitution of one known element for another (See MPEP 2143 KSR rationale B) to obtain the predictable result of a more interactive method of adjusting amplitudes of audio outputs.

Claims 42, 46 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Crockett et al. US 20120063614 A1, (hereinafter Crockett) in view of Gibson et al. US 6490359 B1, (hereinafter Gibson) in .

As to dependent claim 42, Crockett as modified teaches all the limitations of claim 41 as cited above.
Crockett does not teach: wherein the reference position is located at different positions within the selection plane.
Lai teaches: wherein the reference position is located at different positions within the selection plane (See Fig. 3 which shows a total of 7 adjustable bars 33, and the reference position in each of the bars is at the middle of each bar).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the audio equalizer taught by Crockett to include multiple reference positions within the selection plane as taught by Lai. Motivation to do so would be for specifying multiple points within an area that represents the reference value for a more efficient graphical audio equalizer.

As to dependent claim 46, Crockett as modified teaches all the limitations of claim 31 as cited above.
Crockett does not explicitly teach: wherein the apparatus is configured to prevent the absolute amplitude from being increased beyond a predetermined safety limit (See Fig. 3 which shows that the system only allows the volume range to be from 12db to -12db, which is hardly near the harmful volume ranges of 90-95 db; thus the system prevents amplitudes being increased to 90-95 db).
Lai teaches: wherein the apparatus is configured to prevent the absolute amplitude from being increased beyond a predetermined safety limit (See Fig. 3 which shows that the system only allows the volume range to be from 12db to -12db, which is hardly near the harmful volume ranges of 90-95 db; thus the system prevents amplitudes being increased to 90-95 db).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the audio equalizer taught by Crockett to include a limited range of decibel values for each frequency as taught by Lai. Motivation to do so would be for safety.

Claim 43 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Crockett et al. US 20120063614 A1, (hereinafter Crockett) in view of Gibson et al. US 6490359 B1, (hereinafter Gibson) in view of Park et al. US 20100020027 A1, (hereinafter Park) in view of Huang US 20090290725 A1, (cited by Applicant in the IDS, hereinafter Huang).

As to dependent claim 43, Crockett as modified teaches all the limitations of claim 31 as cited above.
Crockett does not distinctly teach: wherein the reference point corresponds to one of:
a default amplitude;
a previously selected amplitude; or
and a minimum amplitude.
Huang teaches: wherein the reference position corresponds to one of:
a default amplitude (See Fig. 2A with ¶ [0033], the paragraph mentions that the graphical equalizer 200 may include a reset button 240 that is configured to reset each channel (see fig. 2A A, B, C, etc.) to a predetermined default level);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the audio equalizer taught by Crockett to include a reset button that resets a slider’s position to a reference position, the reference position indicating a default amplitude as taught by Huang. .

Claim 47 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Crockett et al. US 20120063614 A1, (hereinafter Crockett) in view of Gibson et al. US 6490359 B1, (hereinafter Gibson) in view of Park et al. US 20100020027 A1, (hereinafter Park) in view of Lai et al. US 20070078551 A1, (Cited by Applicant in the IDS, hereinafter Lai) in view of Okabayashi US 20070229474 A1, (hereinafter Okabayashi).

As to dependent claim 47, Crockett as modified teaches all the limitations of claim 46 as cited above.
Crockett as modified teaches that the system is configured to reduce the dynamic range of the audio signal to prevent the absolute amplitude from being increased beyond the predetermined safety limit as cited above, but Crockett as modified does not distinctly teach: wherein the apparatus comprises a dynamic range compressor,
and wherein the dynamic range compressor is configured to reduce the dynamic range of the audio signal to prevent the absolute amplitude from being increased beyond the predetermined safety limit.
Okabayashi teaches: wherein the apparatus comprises a dynamic range compressor (See Fig. 10 with ¶ [0048] – “The compressor 55 has a function of narrowing a dynamic range by attenuating a signal at predetermined level or higher.”),
and wherein the dynamic range compressor is configured to reduce the dynamic range of the audio signal (See Fig. 10 with ¶ [0048]).


Prior Art 
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8219223 B1 – See Fig. 2 with Col. 4 lines 52-61, a GUI is displayed that shows 4 regions each associated with a music category, and equalization is performed for each region.

Interview
An Examiner’s interview was conducted on February 11, 2021 for proposing an examiner’s amendment to put the claims in condition for allowance. However the Applicant respectfully declined the proposal.

Response to Arguments
Applicant’s amendment and argument pertaining to the previous 103 rejection has been considered but are not found persuasive. 
Applicant argues that Crockett would fail to teach the newly amended limitations in claim 31 because the Examiner has stated that Crockett fails to teach the limitation that Park is currently teaching. Examiner disagrees. Crockett does teach subregions, and that teaching is 
Applicant also argues in regards to dependent claim 43 that Lai does not teach the claim’s limitations. Examiner disagrees. Lai’s Fig. 3 teaches a selection plane which consists of the 7 slider bars, and the reference point is interpreted to be 0 db. And since there are 7 slider bars that make up the selection plane, the 0 db reference point for each of the slider bars are located in a different location within the selection plane. This is analogous to Applicant’s figure 2b of the specification, where the selection plane is made up of 4 music categories (i.e. analogous to 7 slider bars), and the reference point is 50% volume (i.e. analogous to 0db). And since there are 4 music categories that make up the selection plane, the 50% volume for each of the music categories are located in a different location within the selection plane. One of ordinary skill in the art at the time the invention was made would have taken interest in Lai’s teaching and combine it with Crockett for the motivation cited above in the rejection of claim 43. Thus argument is not persuasive.

Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171